Citation Nr: 1604493	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to February 2005.  He died in January 2010.  The appellant is the Veteran's widow.

This appeal before the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision by the RO at the St. Paul, Minnesota Pension Management Center.  In January 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  The Denver RO currently holds jurisdiction over the appeal.

In November 2015, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  During the hearing, the undersigned granted a 60-day abeyance period for the submission of additional evidence.  Thereafter, the appellant submitted additional evidence in support of her claim, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The appeal has been processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Notably, the August 2010 RO rating decision and the Veteran's Death Certificate are located in Virtual VA. 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.




REMAND

The Board finds that further AOJ action in this case is warranted prior to further appellate review.

The appellant contends that the cause of the Veteran's death, listed on his death certificate as pancreatic cancer, is due to numerous toxic exposures in service.  She primarily contends that the Veteran's service during the Persian Gulf War exposed him to various toxins such as depleted uranium; inhalation of smoke from burning vehicles, munitions dump fires and burn pit smoke of multiple waste products; the use of experimental vaccines such as anthrax, botulism toxin and pyridostigmine Bromide; and additional environmental exposures such as diesel fuel, pesticides, insecticides, chemical agent resistant paint and DEET.

Additionally, the appellant contends that the Veteran had been exposed to contaminated, toxic water while stationed at Camp MacKall, North Carolina.

The Board initially notes that, on July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Nonetheless, the Board observes that the Secretary has recognized that depleted uranium (DU) munitions and armor were used extensively by the military during the Gulf War.  See Determinations Concerning Illnesses Discussed in the Institute of Medicine Report on Gulf War and Health: Updated Literature Review of Depleted Uranium, 75 Fed. Reg. 10867-71 (2010).  It was noted that uranium is a dense, radioactive element that occurs naturally in soil, rocks, surface and underground water, air, plants, and animals, which also occurred in trace amounts in many foods and drinking water as a result of its presence in the environment.  Uranium is the heaviest naturally occurring element with a density 19 times that of water and 1.65 times that of lead.  DU is a byproduct of the uranium enrichment process used to generate fuel for nuclear power plants.  In the Gulf War, heavy-armor tanks had a layer of DU armor to increase protection, and DU was used in kinetic-energy cartridges and ammunition rounds by the U.S. Army, Air Force, Marine Corps, and Navy.

The Secretary has determined that military personnel have been exposed to DU as a result of friendly-fire incidents, cleanup and salvage operations, and proximity to burning DU containing tanks and ammunition.  Id.  During the Gulf War, an estimated 134-164 people experienced "level I" exposure (the highest of three exposure categories as classified by the U.S. Department of Defense) through wounds caused by DU fragments, inhalation of airborne DU particles, ingestion of DU residues, or wound contamination by DU residues.  Hundreds or thousands more may have been exposed to lower exposure through inhalation of dust containing DU particles and residue or ingestion from hand-to-mouth contact or contamination of clothing.

Notably, the Secretary determined that a presumption of service connection based on exposure to depleted uranium used in the Persian Gulf during the Persian Gulf War is not warranted for any of the diseases, illnesses, or health effects discussed in a July 30, 2008 report of the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) - including cancers of the bladder, stomach and prostate cancer.  Pancreatic cancer was not specifically considered.

As discussed above, DU is radioactive element which was present in the Gulf War environment.  The Veteran died due to metastatic cancer which appeared to have a primary site in the pancreas.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998) (presumptive service connection refers to primary cancer cite and not metastatic).  Pancreatic cancer is specifically enumerated as being a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xi).  Accordingly, because the Veteran's pancreatic cancer is recognized as a radiogenic disease that may be induced by ionizing radiation, and the Veteran's disease was manifested 5 or more years after his alleged exposure to ionizing radiation, the development procedures set forth in 38 C.F.R. § 3.311 must be followed. 

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans, who engaged in radiation-risk activity, as defined under 38 C.F.R. § 3.309(d).  The Veteran's exposure to DU during the Gulf War does not come within the definition of engaging in radiation-risk activity for presumptive service connection purposes.  See generally 38 C.F.R. § 3.309(d)(3).  Thus, this provision is not applicable.

The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  As discussed above, pancreatic cancer is listed as a radiogenic disease.  As the Veteran was not involved in atmospheric weapons testing or the occupation of Hiroshima or Nagasaki during World War II, the case at hand involves an "Other exposure claim" which requires VA to request any available records of radiation exposure - including a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) - and to forward all available records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(iii).  Thus, this case must be remanded for development as set forth at 38 C.F.R. § 3.311(a)(iii).

The Board also notes that the appellant could establish her entitlement to the cause of the Veterans' death under the general laws and regulations governing VA compensation entitlement - that is, on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the appellant has submitted a medical opinion from the Veteran's treating oncologist dated December 2015.  This examiner opined that he knew of no direct evidence which correlated exposure to munitions and environmental cancers to pancreatic cancers, but found that it was "probably reasonable to assume some correlation" between the Veteran's pancreatic cancer and exposure to environmental cancers in service.

Given the indication that there may be a relationship between the Veteran's military environmental exposures (beyond DU) and his cause of death, the Board finds that a remand to obtain a medical opinion -based on review of the contents of the entire, electronic claims file, and supported by complete, clearly-stated rationale-is needed to determine whether a disability of service origin caused or contributed substantially or materially to cause the Veteran's death.  See 38 U.S.C.A. § 5103A(a)(1) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Prior to obtaining further medical opinions in connection with the claim, to ensure that all due process requirements are met, and the record is complete, the AOJ undertake appropriate action to obtain and associate with the record all pertinent, outstanding evidence.

As for VA records, the appellant has reported that the Veteran sought treatment at the Denver VA Medical Center (VAMC) in April 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the  Denver VAMC all outstanding records of VA treatment of the Veteran at following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.


The AOJ should also give the appellant another opportunity to provide additional information or evidence in support of her claim for service connection for the cause of the Veteran's death that is not currently of record., 

The AOJ's letter should provide rhe appellant with corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that fully informs her of how to pursue a claim based on radiation exposure, to include under 38 C.F.R. § 3.311 as well as due to service in the Gulf War pursuant to 38 U.S.C.A. § 1117.  The Board also observes that the record includes anecdotal evidence that Veteran was exposed to toxic water at Camp MacKall similar to that experienced by Veterans stationed at Camp Lejeune.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010) (recognizing that Veterans who served at Camp Lejeune between 1957 and 1987 had potential exposure to contaminants present in the base water supply prior to 1987).  Additionally, the letter should advise the appellant to submit any available evidence-such as newspaper articles, government reports, etc.- which supports the assertion that the Veteran's presence at Camp MacKall involved his exposure to environmental toxins, including contaminated water.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication should include consideration of all evidence since the last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial AOJ consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of and/or treatment of the Veteran from the Denver VAMC (reportedly. in April 2009).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the appellant a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

In the letter, provide the appellant corrective under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that fully informs her of how to pursue a claim based on radiation exposure, to include under 38 C.F.R. § 3.311 as well as due to service in the Gulf War pursuant to 38 U.S.C.A. § 1117.

Additionally, advise the appellant to submit any available evidence - such as newspaper articles, government reports, etc-which supports the assertion that the Veteran's presence at Camp MacKall involved his exposure to environmental toxins, including contaminated water.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Associate with the electronic claims file the Veteran's service personnel records, including any available records concerning his exposure to radiation.  Specifically request the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, if existing.

5.  Thereafter, regardless of whether the Veteran's service personnel records document exposure to ionizing radiation, forward the Veteran's personnel records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate of the Veteran's exposure to depleted uranium during the Persian Gulf War, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).

6.  If it is determined that the Veteran was exposed to radiation during service, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation, to include depleted uranium, during the Veteran's active service caused or contributed to his development of pancreatic cancer, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).

7.  If the development pursuant to 38 C.F.R. § 3.311 does not result in a fully favorable decision, After all records and/or responses are received and associated with the claims file, arrange to obtain a medical opinion addressing the cause of the Veteran's death from an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND) must be made available to the designated physician, and the report should reflect consideration of the Veteran's documented medical history and the appellant's assertions.

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the pancreatic cancer resulting in the Veteran's death was caused or aggravated (i.e., permanently worsened beyond the normal progress of the disorder) by his environmental exposures in service?

In responding to the above, the physician must consider and discuss all pertinent medical evidence to include allegations that the Veteran's service in the Persian Gulf exposed him to various toxins such as depleted uranium; inhalation of smoke from burning vehicles, munitions dump fires and burn pit smoke of multiple waste products; the use of experimental vaccines such as anthrax, botulism toxin and pyridostigmine bromide; and additional environmental exposures such as diesel fuel, pesticides, insecticides, chemical agent resistant paint and DEET, any available evidence concerning toxic exposures at Camp MacKall, and the December 2015 private oncologist opinion that it was "probably reasonable to assume some correlation" between the Veteran's pancreatic cancer and exposure to environmental cancers in service.

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

10.  If the benefit sought on appeal remains denied, furnish the appellant an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

